Citation Nr: 1755999	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1971, to include service in the Republic of Vietnam. He received numerous awards and decorations, among them the Combat Infantryman Badge and the Silver Star Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. A February 2009 rating decision, in pertinent part, denied service connection for bilateral hearing loss, a March 2009 rating decision denied service connection for a skin rash, while an October 2010 rating decision denied service connection for both a right and left knee disability.

In April 2012, the Veteran and his spouse testified at a hearing at this RO before a Veterans Law Judge. That Judge has since retired and the Veteran testified before the undersigned Veterans Law Judge during a March 2016 hearing. Both transcripts have been associated with the claims file. 

This case was before the Board in July 2014 and remanded for the March 2016 hearing mentioned above. This case was previously before the Board in March 2013 and remanded for further development, specifically to obtain outstanding medical records and new medical examinations and opinions.  Unfortunately, the new medical reports and opinions fail to comply with the Board's March 2013 remand orders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board remanded the Veteran's case for the purpose of obtaining outstanding treatment records, associating Social Security Administration (SSA) records with the Veteran's claims folder, obtaining an examination and medical opinion in reference to the Veteran's bilateral knee disability obtaining an audiological examination and medical opinion in reference to the Veteran's bilateral hearing loss, and affording the Veteran a skin examination.

The claims file has been returned to the Board with April 2013 medical examinations and opinions for bilateral hearing loss and a bilateral knee disability. However, per the March 2013 remand orders, the examiners fail to consider the Veterans' lay assertions as credible. Additionally, there has been no new examination for the skin disorder as the Veteran was to be scheduled for an examination during the active stage of his skin rash disability.

Bilateral Knee

With regard to the bilateral knee disability, the Veteran asserts that he has suffered with knee problems since service and that such problems are related to jumping into foxholes and onto carriers during combat in Vietnam. The March 2013 VA examiner stated that such contentions were not substantiated by the Veteran's service medical records, noting that there were no reports of any injuries to the Veteran's knee in service and therefore opined that it was less likely than not that the Veteran's bilateral knee problems were related to service. However, since his reports of knee trauma are consistent with the terms, conditions, and hardships of his service, they are accepted as competent and credible evidence of this type of injury during his service, even absent evidence documenting any knee injuries injury in service. See 38 U.S.C.A. § 1154 (a) and (b); 38 C.F.R. § 3.304 (d).  In addition, the Veteran's contentions as to continuity of symptomatology must be considered. Therefore, a new medical opinion that takes in to account the Veteran's lay assertions is warranted.


Bilateral Hearing Loss

With regard to the claim for service connection for bilateral hearing loss, the Board finds that the April 2013 examiner's opinion is no different than the December 2008 VA audiology examiner's opinion that because the Veteran's separation examination revealed normal hearing, that the Veterans current bilateral hearing loss was less likely than not related to his service is inadequate. Again, as previously noted, the Veteran's account of in-service noise exposure is credible and entirely consistent with the circumstances of his active duty. 38 U.S.C.A. § 1154 (b) (West 2002); 38 C.F.R. § 3.304 (d) (2012). Indeed, as a combat veteran, he is entitled to have his statements accepted. In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently. In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection. Id.  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service).  Furthermore, the Veteran has consistently testified that he did not undergo an audiological exam at service separation. See hearing transcripts. His contention is corroborated by his claims file as there is no documented audiological exam during the Veteran's 1971 separation exam.

The aforementioned lay assertions in reference to the Veteran's bilateral knee disability and bilateral hearing loss were not credibly considered in the rationale of the April 2013 medical opinions.  In fact, the April 2013 rationale is somewhat duplicative of both the August 2010 (bilateral knee) and December 2008 (hearing loss) rationale. This fails to comply with the requirements of Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  

Skin Disability

Lastly, in reference to the claim for service connection for a skin rash, there has been no new examination for the skin disorder as per the 2013 Board remand the Veteran was to be scheduled for an examination during the active stage of his skin rash disability. This also fails to comply with the requirements of Stegall v. West, 11 Vet. App. 268, 270-71 (1998). Thus, the Veteran should be scheduled for an examination during the active phase of his rash. Alternatively, since the Veteran has recently submitted photographs of the active phase of his skin disability , an examiner may view the photographs if the rash is not in the active stage and provide a diagnosis and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated or outstanding pertinent VA treatment records and associate them with the claims file.

2. After completion of the above, request that an appropriately qualified medical provider, other than the author of the April 2013 VA examination report and opinion if possible, review the file and provide opinions as to the following:

a) Whether it is at least as likely as not (50 percent or greater) that any currently diagnosed bilateral knee condition is related to the Veteran's active service.

For purposes of this opinion request, the examiner is directed to assume that the Veteran's lay statements are competent and credible to describe the circumstances, conditions and hardships of his active military service, since the Veteran is in receipt of the Combat Infantryman Badge and the Silver Star Medal and is a combat Veteran.

The examiner must also consider the Veteran's statements regarding the continuity of symptomatology. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Request that an appropriately qualified medical provider review the file and provide opinions as to the following:

Whether it is at least as likely as not (50 percent or greater) that the type, degree, and pattern of any currently shown hearing loss is consistent with the Veteran's conceded in-service noise exposure.

In providing this opinion, the Board notes that the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.

The examiner must consider the Veteran's statements regarding the continuity of symptomatology. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Schedule the Veteran for a VA examination by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of any diagnosed skin rash. The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed. All indicated studies should be conducted, and all findings reported in detail.

The examiner may examine the Veteran during the active stage of his skin condition, or alternatively view any provided photographs of the active phase of his skin condition.

All clinical findings relating to skin symptomatology should be reported in detail. The examiner is specifically requested to identify/diagnose any manifested skin disorder, followed by issuing an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that any currently manifested skin disorder was incurred during or is etiologically related to the Veteran's active service, to include Agent Orange exposure in Vietnam. The examiner must discuss the Veteran's report of the onset and continuity of his symptoms/recurrences and refer to the symptoms and diagnoses noted in service treatment and post service treatment records.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed skin disorder, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before the claims folder is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




